Citation Nr: 1446856	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  09-46 045	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a schedular evaluation in excess of 30 percent for left total knee replacement (TKR) from March 1, 2014.

2.  Entitlement to a schedular compensable evaluation for left knee scar.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) from March 1, 2014. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty from November 1976 to October 1979, and from February 1980 to February 1990.  He also performed active duty for training and inactive duty training at various times from January 1991 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which, in pertinent part, continued a 20 percent rating for left knee retropatellar pain syndrome.  During the pendency of the appeal, the claims file was transferred to the RO in Roanoke, Virginia.  (The Veteran requested a Board hearing in his substantive appeal, but later withdrew this request in May 2011.  See 38 C.F.R. § 20.704 (e) (2014).) 

The Veteran's representative has asserted in the context of the claim for an increased evaluation that the Veteran is unemployable.  A claim for TDIU is part of all claims for increase where unemployability has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The TDIU claim is therefore also on appeal.

On December 31, 2009, the Veteran underwent a left knee meniscectomy.  In a March 2010 rating decision, the RO assigned a temporary total rating from December 31, 2009 to February 28, 2010 for the surgery and convalescence.  A 10 percent rating for residuals was assigned from March 1, 2010. 

On October 4, 2011, the Veteran underwent left knee microfracture arthroscopy.  In a July 2012 rating decision, the RO assigned a temporary total rating for the surgery and convalescence from October 4, 2011 to November 30, 2011.  A 10 percent rating for residuals was assigned from December 1, 2011.

On January 8, 2013, the Veteran underwent a left total knee replacement (TKR).  

In March 2013, the Board remanded the case for additional development, to include scheduling a VA examination. 

In July 2013, the Appeals Management Center (AMC) assigned a separate 10 percent evaluation for limitation of extension, postoperative left knee retropatellar pain syndrome; assigned a separate noncompensable evaluation for left knee scar; and increased the evaluation for postoperative left knee retropatellar pain syndrome to 20 percent.  The effective date for each award was June 1, 2013.  

In January 2014, the Board denied an evaluation in excess of 10 percent for left knee status post medial meniscectomy and microfracture arthroscopy under DC 5259 from March 1, 2010 to January 8, 2013, and denied an evaluation in excess of 20 percent for postoperative left knee retropatellar pain syndrome under DC 5260 prior to December 31, 2009 or in excess of 10 percent from March 1, 2010 to January 8, 2013.  The Board remanded the issue of a higher schedular evaluation for postoperative left knee retropatellar pain syndrome from January 8, 2013 so that the AOJ could consider whether a higher rating was warranted under DC 5055.  Finally, the Board found that the issues of entitlement to a schedular evaluation in excess of 10 percent for limitation of extension from June 1, 2013, and entitlement to a schedular compensable evaluation for left knee scar were inextricably intertwined with the determination regarding the rating to be assigned since the January 8, 2013 TKR.

In November 2013, the RO granted service connection for left TKR and assigned a 100 percent evaluation from January 8, 2013 and a 30 percent evaluation from March 1, 2014 under DC 5055.

The November 2013 rating decision was not in the claims file at the time of the January 2014 Board decision.  Therefore, the Board remanded the case so that the AOJ could consider whether a higher rating for the Veteran's left knee disability was warranted under DC 5055.  In a September 2014 supplemental statement of the case (SSOC), the AOJ noted that it had considered this issue in the November 2013 rating decision and discontinued the separate schedular evaluation for limitation of extension based on the left TKR.  Neither the Veteran nor his representative have expressed disagreement with this action.  See September 2014 Informal Hearing Presentation at 2.  The AOJ denied the issues of entitlement to an evaluation in excess of 30 percent for left TKR from March 1, 2014 and a separate compensable evaluation for left knee scar.  

Unfortunately, the AOJ did not consider a March 2014 VA examination (filed in Virtual VA) in its September 2014 SSOC.  Accordingly, on remand the AOJ must ensure that all such newly submitted evidence is considered in re-adjudicating the Veteran's increased rating claims.  See 38 C.F.R. § 20.1304(a), (c) (2014).

Finally, the AOJ indicated in the September 2014 SSOC that the issue of entitlement to TDIU from January 8, 2013 to February 28, 2014 was moot in light of the 100 percent rating during this time period.  However, as the Veteran's representative correctly notes, the issue of entitlement to TDIU from March 1, 2014 remains pending.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a Veterans Claims Assistance Act of 2000 letter pertaining to the issue of entitlement to a TDIU. 

2. Obtain any VA records of treatment/evaluation for the Veteran's left knee disability prepared after March 17, 2014 that have not yet been associated with the claims file.  All records and/or responses received should be associated with the claims folder.  (The Veteran's assistance should be enlisted to determine all locations where records may be found.)  The AOJ should request a written response, especially if no records are available.  If any records sought are determined to be unavailable, the appellant must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2014).

3. After undertaking any other development deemed appropriate, readjudicate the claims for entitlement to a schedular evaluation in excess of 30 percent for left TKR from March 1, 2014 and entitlement to a schedular compensable evaluation for left knee scar.  A claim for TDIU from March 1, 2014 should also be addressed in this adjudication.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

